          Case 2:21-cv-01126-TLN-JDP Document 1-4 Filed 06/24/21 Page 1 of 2


 1       Peter Gibbons (CBN: 196169)
         Suite E
 2       1805 North Carson Street
         Carson City, NV 89701-1216
 3       Telephone: 775-434-1856
         LawDr1@lawdr.us
 4       Attorney for Plaintiff.
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
         Austin Myles Higley, Kyle J. Clark,   ) Case No: 2:21-at-583
11                                             )
         and Ryan D. Clark                     )
12                                             ) Plaintiffs' Exhibit
                      Plaintiff,               )
13                                             )
                                               )
14                         vs.                 )
                                               )
15       CALIFORNIA STATE                      )
                                               )
16       UNIVERSITY; et al.,                   )
                                               )
17                     Defendants.             )
                                               )
18                                             )

19
20
21                                             EXHIBIT 1
22
23
24
25
26
27
28


     2                                                              Case No. ___________
     3
     4
      Case 2:21-cv-01126-TLN-JDP Document 1-4 Filed 06/24/21 Page 2 of 2


Dear Students,

 This afternoon, Chancellor Joseph Castro announced the California State University
system will require students, faculty, and staff at all 23 campuses to get vaccinated
against COVID-19 before the start of the fall semester. This announcement, made in
tandem with University of California President Michael Drake, means that students will
attend universities with safer collegiate environments in the fall.

The requirement will be conditional upon one or more of the vaccines gaining full
approval by the FDA, which is expected to happen in the coming weeks, as well as the
adequate availability of fully approved vaccines.

The natural question that many of you will ask: What does this mean for the fall 2021
class schedule? In order to help students make the best possible decisions, we are
doing two things.

   1. For continuing students, we are moving the start of fall 2021 class registration from April
      26 to May 5 to allow academic departments time to evaluate the schedule and consider
      adding more in-person classes.
   2. For incoming students, we are extending the intent-to-enroll deadline to June 1.?
We will provide updated information on timing of vaccine requirements, how students
will verify they have been vaccinated, and the exemptions process once it becomes
available.

While we wait to share more details, I’m excited about what this means for Chico State.
I’m hopeful we will be able to expand on-campus experiences. This also opens up the
possibility of more athletic events, performances, lectures, and special events that make
our campus a special place.?

In the meantime, I strongly encourage all students who are able to get vaccinated to do
so as soon as possible.

Sincerely,
Gayle Hutchinson
President




Plaintiffs' Exhibit 1                    Page 1 of 1
